Citation Nr: 1203166	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-08 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 10 percent disabling.

3.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 2003 to January 2005 and had a period of active duty for training from September 1995 to December 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, in pertinent part, denied service connection for a right knee disability; granted service connection for PTSD, evaluating it as 10 percent disabling; and granted service connection for GERD, evaluating it as noncompensably disabling.  

Before the matter was certified to the Board, and in a March 2009 rating decision, the RO granted service connection for tinnitus (10%. effective January 10, 2007).  This grant of service connection constitutes a full award of the benefits sought on appeal with respect to this claim.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has timely appealed the downstream elements of effective date or initial rating for this disorder.  Thus, this matter is not in appellate status.  

However, in the December 2011 Written Brief Presentation, the Veteran, through his representative, contended that the symptoms arising from his tinnitus are more severe than the 10 percent disability rating reflects, and requested a higher rating for this service-connected disorder.  As such, the issue of entitlement to an increased rating for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

For the reasons set forth below, the current appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Service Connection - Right Knee Disability

Here, the Veteran contends that his current knee condition was incurred during his period of active service.  According to the Veteran, he was a passenger in a heavy equipment transporting (HET) vehicle when a mortar attack struck a building near his vicinity thereby damaging his vehicle and causing him to jump from the vehicle and injure his right knee.  See June 2008 VA treatment report (which notes that the Veteran was being evaluated for another nonservice-connected issue, and recounted his in-service experiences).  

Turning to the Veteran's service treatment records, the Board notes that the Veteran first presented at the military clinic in April 2004 with complaints of pain after suffering a valgus stress injury in his right knee when he slipped on a piece of ice while boarding his bus.  After evaluating the Veteran's knee, the treatment provider assessed him with iliotibial friction syndrome and a possible meniscal tear in his right knee.  The Veteran also completed a knee pain assessment form in April 2004 wherein he noted that he had been experiencing pain in his right knee, specifically in the area behind the patella, as well as around the superior and lateral portion of the patella, for the previous three months.  The Veteran complained of a locking, popping and clicking sensation in the knee, and on a scale of one to ten (with one being the least level of pain and ten being the highest), he rated his pain at a seven.  Upon physical examination of the right knee, the treatment provider observed no evidence of erythema, edema, or effusion, but did note that the Veteran's knee was tender to palpation.  It was also noted that the Veteran's right knee range of motion was within normal limits, and stable to valgus and varus stress.  Based on his evaluation of the Veteran, the treatment provider assessed the Veteran with either iliotibial band tendonitis or a possible lateral meniscal tear.  Progress notes dated in May 2004 reflect that the Veteran was seen for a follow up visit, during which he complained of increasing pain along the lateral border of the right knee, and reported that the pain had spread over the patellar tendon area to the medial aspect of the knee.  Based on his evaluation of the Veteran's right knee, the treatment provider assessed him with a right patellofemoral joint syndrome and possible meniscal tear.  

Private treatment records dated in June 2004 reflect that the Veteran visited with his private physician while home on leave.  During the initial visit, the Veteran's physician, R.B., M.D., discussed the Veteran's medical history and noted that the Veteran injured his right knee in January 2004 when he slipped and fell while boarding his bus.  According to the Veteran, he began experiencing increasing pain and instability in his right knee after this incident, and his right knee continued to lock, catch, pop or give way on a regular basis.  Based on his evaluation of the Veteran, Dr. B. diagnosed the Veteran with a right knee injury to the lateral collateral ligament, a lateral patellar retinaculum, and a possible meniscal tear.  The Veteran subsequently underwent a magnetic resonance imaging (MRI) of his right knee at the Hays Imaging Center, the results of which were unremarkable, and during a June 2004 follow up visit, Dr. B. reviewed the results of the Veteran's right knee MRI films with him and noted that the report did not reveal any sign of a meniscal tear or cruciate ligament injury.  During this visit, the Veteran described a "sharp stabbing pain in the patellofemoral joint...."  Upon physical evaluation, Dr. B. noted that the Veteran had full range of motion in both his knees, and exhibited "moderate-to-severe crepitus on the right patella femoral joint and pain with patellofemoral movement."  Based on his evaluation of the Veteran, Dr. B. diagnosed him with severe patellofemoral pain in the right knee.  

The Veteran was seen at the military clinic again in July 2004, and notations made by the physical therapist reflect the Veteran's contentions that he further aggravated his right knee condition after jumping out of an HET vehicle.  The Veteran was assessed with patellofemoral joint syndrome, and the treatment provider prescribed him with pain medication, and recommended that he place ice on his knee and use a hinged knee sleeve to help alleviate the pain.  During an October 2004 treatment visit, the physical therapist noted the Veteran's complaints of chronic anterior right knee pain.  According to the physical therapist, while results from the Veteran's radiographic reports were shown to be normal, and his range of motion was within normal limits in both knees, the Veteran did exhibit tenderness to palpation in the lateral facet of the right patella as well as in the right patellar tendon.  Based on his evaluation of the Veteran, the physical therapist assessed the Veteran with patellofemoral pain syndrome and patellar tendonopathy in the right knee.  

An October 2004 Physical Profile Form indicates that the Veteran was placed on a limited profile which restricted him from participating in certain activities that involved running or performing lower back exercises.  He was seen at the military clinic several additional times in November 2004 for follow up treatment and care, and the physical therapist noted significant improvement in the Veteran's right knee condition.  

The December 2004 Statement of Medical Examination and Duty Status provides a more detailed explanation regarding the Veteran's knee injuries, and the incidents resulting in the Veteran knee condition.  Based on the account provided, the Veteran injured his right knee in January 2004 after he slipped on a piece of ice, and he subsequently reinjured his knee in April 2004 when he "performed a hasty dismount from his HET after coming under fire from a mortar attack."  Based on the account provided, the Veteran "jumped out of the passenger side to head for a bunker when his knee 'popped.'"  It was determined that the Veteran had a right knee sprain that was incurred in the line of duty.  In the December 2004 Report of Medical Assessment, the Veteran indicated that his right knee condition limited his ability to work in his primary military specialty.  A December 2004 Memorandum issued by the Department of the Army reflects that the Veteran was granted an Early Release from Active Duty.  

The post service treatment records reflect that the Veteran presented at the VA Medical Center (VAMC) in Leavenworth, Kansas in February 2007 (one month after he filed his claim for service connection for the right knee condition) with complaints of on-going pain in his right knee since his in-service injury.  On a scale of one to ten, the Veteran rated his pain at a five, and noted that he experiences a 'grinding' sensation in his right knee during extension.  According to the treatment provider, the MRI and X-ray reports from "Hay" revealed 'patellofemoral syndrome and torn meniscus.'  The Board notes that there are no MRI or X-ray reports which reflect such impressions, and the only MRI report of record is the June 2004 MRI report issued at the Hays Imaging Center, the impression of which was "unremarkable."  The physical evaluation of the Veteran's right knee was clear for any evidence of swelling or edema, and the Veteran's right knee range of motion was shown to be 0 to 140 degrees.  The treatment provider further noted that the McMurray, Lachman, anterior/posterior Drawer and varus/valgus stress tests were all shown to be normal.  Based on his evaluation of the Veteran, the treatment provider assessed the Veteran with right patellofemoral syndrome and a torn meniscus of the right knee.  

The Veteran was afforded a VA orthopedic examination in May 2007, at which time he reported to experience pain and stiffness in his right knee.  The Veteran rated his pain level at a six on a day to day basis but added that his pain level increases to at a ten during flare-ups.  The Veteran stated that his pain worsens whenever he sits down or climbs a staircase and is alleviated when during periods of rest and stretching.  Upon physical evaluation, the Veteran was shown to have flexion to 140 degrees and extension to 0 degrees during both active and passive range of motion, and the examiner noted that the Veteran was able to perform the range of motion exercises without any complaints of pain or discomfort.  The examiner further observed no evidence of pain or limitation of motion with repetitive movement.  According to the examiner, the physical evaluation of the Veteran's knees revealed no sign of instability bilaterally nor any sign of patellar apprehension.  The McMurray, Lachman, anterior/posterior drawer and vargus and valgus stress tests produced negative results, and the patellofemoral chondromalacia grind test was also shown to be negative.  It appears that an X-ray of the right knee was also conducted in July 2007, the findings of which revealed "no evidence of significant deviation from normal."  According to the examiner's assessment, the radiological and examination findings of the right knee were shown to be negative.  
Despite the negative VA examination findings, the Veteran's VA treatment records reflect his continuing complaints of recurrent right knee pain.  See VA treatment records dated in November 2007 and June 2008.  The Veteran was evaluated for a traumatic brain injury (TBI) in June 2008, and during this evaluation, he described the occurrences surrounding his in-service knee injury, the care and treatment he received for this injury, and the on-going pain and discomfort he has experienced in his right knee since service.  Upon physical evaluation, the staff physician observed no joint deformity in the right knee and described the Veteran's range of motion as full and painless.  The physician further noted no signs of effusion, erythema or increased warmth, nor any evidence of pain "with manual lateral/medial displacement of the patella over the femur" and when "challenging full knee extension."  According to the physician, the Veteran did have "pain over the region of the distal lateral aspect of his patella/superior-lateral aspect of his anterior tibial tuberosity."

Based on this review of the VA treatment records and VA examination report, the Board finds that further clarification is required to determine whether the Veteran has a current right knee disability.  The February 2007 VA treatment report reflects diagnoses of right patellofemoral syndrome and torn meniscus of the right knee, and references an MRI report to support these diagnoses.  However, the May 2007 VA examination report and July 2007 diagnostic tests was negative for a diagnosis of a current right knee disability, and the examiner failed to address the February 2007 findings.  In addition, while the more recent medical evidence of record reflects the Veteran's complaints of on-going pain in his right knee, they are clear for an actual diagnosis.  The Board notes that pain alone is not considered to be a disability for VA compensation purposes.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Based on these differing treatment reports, the Board finds that the record is somewhat unclear with respect to whether the Veteran has current diagnosis of a right knee disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Board finds that the Veteran's claim for service connection for a right knee disability must be remanded for a VA examination to determine 1) whether the Veteran has a right knee disability, and if so; 2) whether his right knee disability is related to an in-service cause.  

Increased Ratings - PTSD and GERD

The Veteran is service-connected for PTSD, which is currently evaluated as 10 percent disabling, and for GERD, which is currently evaluated as noncompensably disabling.  After a complete and thorough review of the claims folders, the Board determines that a remand of the Veteran's increased rating claims for these service-connected disabilities is required to allow for further development of the record.  

Specifically, the record shows that the Veteran was last afforded a VA psychiatric examination in June 2007.  During the examination, the Veteran described his in-service experiences and stated that he has difficulty sleeping due to increasing nightmares that were becoming more vivid in nature.  According to the Veteran, he has recurrent recollections regarding his time in Iraq.  Certain seemingly innocent images or items trigger memories of his in-service experiences, and he continues to re-live these traumatic events through his nightmares.  The Veteran also expressed feelings of detachment and irritability, and stated that he has limited some of his activities, hobbies and goals, in an effort to avoid thoughts or situations which may remind him, or share similarities, to his in-service experiences.  The Veteran denied any suicidal or homicidal thoughts, and the examiner observed no signs of delusional thought during the examination.  After reviewing the Veteran's claims file, and interviewing and conducting a psychiatric evaluation of the Veteran, the examiner diagnosed the Veteran with PTSD and assigned him a Global Assessment of Functioning (GAF) score ranging between 65-70.  
With respect to his service-connected GERD, during a May 2007 VA examination in connection to the Veteran's stomach related issues, the Veteran stated that he experiences nausea several times a week and is unable to determine the precipitating factors which elicit this symptom.  He also reported symptoms of heartburn which occurs less than weekly.  Upon physical examination of the Veteran, the examiner described the Veteran's abdomen as soft and flat "with no distension nor tenderness."  The examiner also observed no palpable masses or any signs of "ventral hernias, organomegaly nor spleenomegalia," and described the Veteran's weight as normal.  Based on his evaluation, the examiner diagnosed the Veteran with GERD and noted that symptoms relating to this condition occurred during the Veteran's period of active military service.  

The record reflects that the Veteran has continued seeking care and treatment for his stomach related issues as well as his PTSD.  VA treatment records dated from September 2008 to November 2008 reflect that the Veteran began receiving individual psychotherapy treatment sessions for his PTSD.  In his March 2008 substantive appeal the Veteran described significant social and occupational impairment as a result of his PTSD, and reported near daily symptoms of memory loss, chronic sleep impairment, a decrease in his work efficiency and increasing irritability.  

VA treatment records dated from August 2007 to July 2008 reflect the Veteran's complaints of recurrent bloating, discomfort, cramping and pain in the epigastric area.  VA progress notes dated in August 2007 show that the Veteran was seen for complaints of severe cramping and diarrhea and the treatment provider assessed him with a helicobacter pylori (H. pylori) infection.  In his March 2008 substantive appeal, the Veteran discussed his recent diagnosis of H. pylori infection, and described the symptoms he continues to experience as a result of this condition.  According to the Veteran, he never reported to experience heartburn during his May 2007 examination, but rather severe nausea with stomach pain, a burning sensation in his stomach, and left arm and shoulder pain, symptoms which should have been taken into greater account during the evaluation.  Indeed, the record reflects that the Veteran began taking medication for his H. Pylori infection in February 2008, and did not respond well to it.  During a July 2008 gastroenterology consultation, the Veteran reported continuing symptoms of nausea, abdominal pain and bloating, and was assessed with GERD, the H. Pylori infection, abdominal pain, bloating, and a history of nausea and vomiting, and possible irritable bowel syndrome.  

In the December 2011 Written Brief Presentation, the Veteran, through the representative, contends that his service-connected PTSD and GERD-related issues are more severe than the current disability ratings reflect.  A review of the claims file reveals that the Veteran has not been afforded updated VA examinations for his GERD and PTSD since May 2007 and June 2007, respectively, over four years ago.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  In light of the Veteran's recent diagnosis of H. Pylori infection and records reflecting regular treatment for PTSD, and as it has been over four years since the Veteran's last VA examinations and the Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Also, as this matter is being remanded for further development, the RO should also attempt to obtain any ongoing medical records pertinent to the Veteran's claims.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Furthermore, the record reflects that since the most recent supplemental statement of the case (SSOC) was issued in March 2009, the RO received additional evidence pertinent to the claims consisting of VA treatment records dating from February 2010 to April 2010, as well as a statement from the Veteran providing his most recent mailing address.  The RO has not considered this evidence in adjudicating any of the Veteran's claims.  Because this case must be remanded for other reasons (previously stipulated herein), the Board will instruct the RO to consider this additional evidence on remand in the readjudication of the issues on appeal.  
Accordingly, the case is REMANDED for the following action:

1. Request records of psychiatric, gastrointestinal and right knee treatment that the Veteran may have received at the VAMC in Leavenworth, Kansas since April 2010.  Also, if the Veteran has undergone any recent MRIs of his right knee since June 2004, request copies of said report(s).  Copies of such records which are available should be associated with the claims folder.  

2. Then, make arrangements with the appropriate VA facility for the Veteran to be afforded an orthopedic examination to determine the nature and etiology of any right knee disability that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  The examiner should specifically take into consideration service treatment records dated from April 2004 to October 2004 which document the Veteran's reported injuries, his complaints of right knee pain, and the treatment he received for his right knee injuries.  The examiner should also take note of the June 2004 private treatment records issued by Dr. B., to include the right knee MRI report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

Following a review of the record and an examination of the Veteran, the examiner should specify the nature of any current right knee disability and provide diagnoses for all identified right knee disabilities.  For any such disability(ies) diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) had its(their) clinical onset in service or is(are) otherwise related to the in-service episodes of right knee symptomatology.  In answering this question, the examiner should address the February 2007 VA treatment report which showed diagnoses of right patellofemoral syndrome and torn meniscus of the right knee.  The examiner should also consider the pertinent in-service, and private, treatment records as well as the Veteran's complaints of ongoing right knee pain since service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3. Also, the Veteran should be afforded a VA psychiatric examination to determine the current nature and extent of his service-connected PTSD.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  

The examiner should identify the nature, frequency, and severity of all current manifestations of PTSD.  The examiner should also assign a GAF score and provide an explanation of the assigned score.  Also, the examiner should specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities, including his ability to obtain and to maintain employment.  A rationale for all opinions expressed must be provided. 

4. In addition, schedule the Veteran for a VA examination to determine the nature and extent of his GERD.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  Any testing deemed necessary, if any, should be performed.  

All pertinent gastrointestinal pathology related to the Veteran's diagnoses of GERD and the H. Pylori infection should be noted in the examination report.  In particular, the examiner is asked as to the presence (including frequency) or absence of dysphagia; pyrosis; regurgitation; substernal, arm, or shoulder pain; vomiting; material weight loss; hematemesis; melena; and anemia.  In addition, the examiner is asked to express an opinion as to the affect of the Veteran's GERD on his health and on his ability to obtain and maintain employment.  A complete rationale should be given for all opinions reached. 
5. After completing the above, readjudicate the issues of entitlement to service connection for a right knee disability, and entitlement to increased ratings for the service-connected PTSD and GERD.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

